DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on December 08, 2021 and is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the minimum nominal stretcher-leveler width”, “the nominal adapter width” and “the maximum and minimum plate thicknesses”, must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The amendment filed 12/08/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 1 positively recites the limitations in lines 10-12 “said minimum nominal stretcher-leveler width being the minimum plate thickness that may be stretched directly by said stretcher-leveler” are not supported in the original disclosure. The specification supports in page 17 lines 9-12, “the adapter is designed for smaller nominal plate widths, so that it is possible, using the stretcher-leveler, to particularly stretch plates having a thickness that lies below the nominal stretcher-leveler width of the actual stretcher-leveler or its gripping heads.” 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 positively recites the limitations in lines 10-12 “said minimum nominal stretcher-leveler width being the minimum plate thickness that may be stretched directly by said stretcher-leveler” are not supported in the original disclosure. The specification supports in page 17 lines 9-12, “the adapter is designed for smaller nominal plate widths, so that it is possible, using the stretcher-leveler, to particularly stretch plates having a thickness that lies below the nominal stretcher-leveler width of the actual stretcher-leveler or its gripping heads.”
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in lines 7-12, the limitation “…a nominal adapter width below the minimum nominal stretcher-leveler width….wherein said nominal adapter width is the nominal adapter width of the maximum and minimum plate thicknesses that can be stretched using said adapter, said minimum nominal stretcher-leveler width being the minimum plate thickness that may be stretched directly by said stretcher-leveler,” is indefinite, since the minimum nominal stretcher-leveler width is the same as the nominal adapter width (i.e. minimum plate thickness), the limitation “a nominal adapter width below the minimum nominal stretcher-leveler width” is unclear and created confusion in the claim. Furthermore line 6 recited “a plate to be stretched is clamped by way of the adapter clamps of the respective adapter” therefore the limitation “said minimum nominal stretcher-leveler width being the minimum plate thickness that may be stretched directly by said stretcher-leveler” is unclear (i.e. relation between minimum nominal stretcher-leveler width and the plate or plate thickness.
Claim 1 recites in lines 9-10, the limitation “the maximum and minimum plate thicknesses”. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Furthermore, the use of "can be/may be" throughout the claims makes what follows a functional statement and not a positive limitation because it has been held that the ability to so perform. It does not constitute a limitation in any patentable sense.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected (as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by Loewy et al. US Patent (2,352,442) hereinafter Loewy.
Regarding claim 1, (as best understood)
Loewy discloses a method for operation of a stretcher-leveler (see fig.1-2) having 
a minimum nominal stretcher-leveler width (see fig.2), 

    PNG
    media_image1.png
    329
    877
    media_image1.png
    Greyscale


wherein a plate (B) to be stretched is clamped by way of the adapter clamps (13) of the respective adapter (11,13,15), the adapter (11,13,15) having a nominal adapter width (width of space between element 13) below the minimum nominal stretcher-leveler width (width of space between element 16, see fig.2), 
wherein said nominal adapter width is the nominal adapter width of the maximum and minimum plate thicknesses (element 13 is adjustable by sliding with element 14 and 15, the slide retraction by element 15 is the maximum plate thickness and the slide extension by element 14 is the minimum plate thickness, see page 2 col.1 lines 45-52 for adjustment by sliding), that can be stretched using said adapter, said minimum nominal stretcher-leveler width being the minimum plate thickness (fig.2 shown the minimum nominal stretcher-leveler width and fig.1 shown the plate thickness (B) which is smaller) that may be stretched directly by said stretcher-leveler, and 
wherein the plate (B) to be stretched is connected with the respective gripping head (see fig.1, the connection is through element 11 and 13) by way of the adapter clamps (13) and the adapter (11,13,15) before the stretching procedure is initiated (Pag.2 lines 1-8).
Regarding claim 2,
Loewy discloses wherein first, the respective gripping head (see fig.2) of the stretcher-leveler is connected with the respective adapter (11,13,15), and subsequently the plate (B) is clamped by way of the adapter clamping clamps (13) of the respective adapter (11,13,15) and connected with the respective gripping head (see fig.2).
Regarding claim 3,
Loewy discloses wherein before the plate (B) is connected with the respective gripping head (see fig.2) by way of the adapter clamping clamps (13), the respective adapter (11,13,15) is hydraulically (19,22) and/or electrically connected with the stretcher- leveler (see fig.1-2).
Regarding claim 4,
Loewy discloses wherein before the plate is connected with the respective gripping head (see fig.2) by way of the adapter clamping clamps (13), the respective adapter (11,13,15) is hydraulically (19,22) and/or electrically connected with the respective gripping head (see fig.1-2).
Regarding claim 5, (New)
Loewy discloses wherein said gripping head (see fig.2) of said stretcher-leveler carries gripping head clamping elements (16).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 12/08/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn, however new rejection is given based on the newly presented amendment of the claims.
With regards to Applicant's arguments about the 35 U.S.C. 102(a)(1) rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
With respect to claim 1, as stated in Applicant argument of pages 4-7, Applicant stated that “the minimum width are not discussed in the Office Action dated 08/13/2021”,  are mechanical structures, they will have a minimum width, under which very thin structures cannot be gripped without damaging those structures”, and also stated that “It is respectfully submitted that the hollow ram 18 of reference Loewy, which the Examiner defines as the gripping head, is not a gripping head because said hollow ram 18 of reference Loewy does not include any structures that are able to grip a plate”.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Reference Loewy is drawn to apparatus structured to stretch bar, the apparatus includes structures such as gripping head with clamps, adaptor head with clamps wherein the clamps are capable of sliding to different width to accommodate bars/plates and the gripping head clamps gripped the adaptor body, furthermore reference does not disclose any structures for vertical motion therefore it is leveled.
Examiner disagreed with Applicant statement about “the minimum width are not discussed in the Office Action dated 08/13/2021”, the widths are shown in fig.2 in claim 1 of the Office Action dated 08/13/2021 which shown a width below/smaller than another width.
The limitation of “thin structure” argued by Applicant (i.e. very thin structures cannot be gripped without damaging those structure) is not in the claims.
Examiner disagreed with Applicant statement about “the gripping head, is not a gripping head because said hollow ram 18 of reference Loewy does not include any structures that are able to grip a plate”, the gripping head discloses clamps element 16 that hold 
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 23, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        


/JESSICA CAHILL/Primary Examiner, Art Unit 3753